Exhibit 10.2

AMENDED AND RESTATED

GENESIS HEALTHCARE, INC.

2015 OMNIBUS EQUITY INCENTIVE PLAN

Section 1.  Purpose of Plan.

The name of the Plan is the Amended and Restated Genesis Healthcare, Inc. 2015
Omnibus Equity Incentive Plan. The purposes of the Plan are to provide an
additional incentive to selected employees, directors, independent contractors
and consultants of the Company or its Affiliates whose contributions are
essential to the growth and success of the Company’s business, in order to
strengthen the commitment of such persons to the Company and its Subsidiaries,
motivate such persons to faithfully and diligently perform their
responsibilities and attract and retain competent and dedicated persons whose
efforts will result in the long-term growth and profitability of the Company. To
accomplish such purposes, the Plan provides that the Company may grant Options,
Share Appreciation Rights, Restricted Shares, Restricted Stock Units, Other
Share-Based Awards, Cash Awards or any combination of the foregoing.

Section 2.  Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a)  “Administrator” means the Board, or, if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 3 hereof.

(b)  “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified. An entity shall be deemed an Affiliate of the Company for
purposes of this definition only for such periods as the requisite ownership or
control relationship is maintained. In addition, FC-GEN and all of its
affiliates shall be deemed an affiliate of the Company.

(c)  “Amended Effective Date” has the meaning set forth in Section 19 hereof.

(d)  “Applicable Laws” means the applicable requirements under U.S. federal and
state corporate laws, U.S. federal and state securities laws, including the
Code, any stock exchange or quotation system on which the Common Stock is listed
or quoted and the applicable laws of any other country or jurisdiction where
Awards are granted under the Plan, as are in effect from time to time.

(e)  “Award” means any Option, Share Appreciation Right, Restricted Share,
Restricted Stock Unit, Other Share-Based Award or Cash Award granted under the
Plan.

(f)  “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.

(g)  “Beneficial Owner” (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.

(h)  “Board” means the Board of Directors of the Company.

(i)  “Bylaws” mean the bylaws of the Company, as may be amended and/or restated
from time to time.

(j)  “Cash Award” means cash awarded under Section 11 of the Plan, including
cash awarded as a bonus or upon the attainment of Performance Goals or otherwise
as permitted under the Plan.

(k)  “Cause” shall have the meaning assigned to such term in any individual
employment or severance agreement or Award Agreement with the Participant or, if
no such agreement exists or if such agreement





1

--------------------------------------------------------------------------------

 



does not define “Cause,” Cause means (i) conviction of, or plea of guilty or
nolo contendere to, by the Participant to any felony (whether or not involving
the Company or any other member of the Company Group, as defined below) or any
other crime involving moral turpitude which subjects, or if generally known,
would subject any member of the Company Group to public ridicule or
embarrassment, (ii) fraud or other willful misconduct in respect of
Participant’s duties of the office held by Participant, or (iii) Participant’s
continued willful and intentional failure to substantially comply with the
reasonable mandates of the Company commensurate with his/her position after a
written demand for substantial compliance is delivered to him/her by the
Company, which demand specifically identifies the mandate(s) with which the
Company believes he/she has not substantially complied, and which failure is not
substantially corrected by him/her within 10 days after receipt of such demand.
Any voluntary termination of Employment by the Participant in anticipation of an
involuntary termination of the Participant’s employment for Cause shall be
deemed to be a termination for Cause.

(l)  “Change in Capitalization” means any (i) merger, amalgamation,
consolidation, reclassification, recapitalization, spin-off, spin-out,
repurchase or other reorganization or corporate transaction or event,
(ii) special or extraordinary dividend or other extraordinary distribution
(whether in the form of cash, Common Stock or other property), stock split,
reverse stock split, share subdivision or consolidation, (iii) combination or
exchange of shares or (iv) other change in corporate structure, which, in any
such case, the Administrator determines, in its sole discretion, affects the
Shares such that an adjustment pursuant to Section 5 hereof is appropriate.

(m)  “Change in Control” means Change in Control of the Company or Change in
Control of FC-GEN. Notwithstanding the foregoing, for each Award that
constitutes deferred compensation under Section 409A of the Code, and to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, a Change in Control shall be deemed to have occurred under the
Plan with respect to such Award only if a change in the ownership or effective
control of the Company or FC-GEN, as applicable, or a change in ownership of a
substantial portion of the assets of the Company or FC-GEN, as applicable, shall
also be deemed to have occurred under Section 409A of the Code.

(n)  “Change in Control of the Company” means an event set forth in any one of
the following paragraphs shall have occurred:

(1) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person or any securities acquired directly from the Company or any
Affiliate thereof) representing 50% or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a transaction described in clause (i) of
paragraph (3) below; or

(2) there is consummated a merger or consolidation of the Company or any direct
or indirect Subsidiary with any other corporation or other entity, other than
(i) a merger or consolidation which results in (A) the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof), in combination with
the ownership of any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any Subsidiary, more than 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
and (B) the directors then still in office who either were directors on the date
hereof or whose appointment, election or nomination for election was previously
so approved or recommended (“Incumbent Directors”) continuing immediately
thereafter to represent at least a majority of the board of directors of the
Company, the entity surviving such merger or consolidation or, if the Company or
the entity surviving such merger or consolidation is then a Subsidiary, the
ultimate parent thereof, or (ii) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
50% or more of the combined voting power of the Company’s then outstanding
securities; or

(3) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than (i) a sale or disposition by the Company of all or





2

--------------------------------------------------------------------------------

 



substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by stockholders of the Company following the completion of such transaction in
substantially the same proportions as their ownership of the Company immediately
prior to such sale or (ii) a sale or disposition of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of the entity to which such assets are sold or disposed or, if such
entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which the holders of
Common Stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns all or substantially all of the assets of the Company immediately
following such transaction or series of transactions.

(o)  “Change in Control of FC-GEN” means an event set forth in any one of the
following paragraphs shall have occurred:

(1) any Person (other than the Company or its Affiliate) is or becomes the
Beneficial Owner, directly or indirectly, of securities of FC-GEN (not including
in the securities beneficially owned by such Person or any securities acquired
directly from the Company or any Affiliate thereof) representing 50% or more of
the combined voting power of FC-GEN’s, as applicable, then outstanding
securities, excluding any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (i) of paragraph (3) below; or

(2) there is consummated a merger or consolidation of FC-GEN with any other
corporation or other entity (other than the Company or any of its Affiliates),
other than (i) a merger or consolidation which results in (A) the voting
securities of FC-GEN, as applicable, outstanding immediately prior to such
merger or consolidation continuing to represent (either by remaining outstanding
or by being converted into voting securities of the surviving entity or any
parent thereof), in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
FC-GEN or any Subsidiary thereof, more than 50% of the combined voting power of
the securities of FC-GEN, as applicable, such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation and (B) the
Incumbent Directors continuing immediately thereafter to represent at least a
majority of the board of directors of the Company, the entity surviving such
merger or consolidation or, if FC-GEN or the entity surviving such merger or
consolidation is then a Subsidiary, the ultimate parent thereof, or (ii) a
merger or consolidation effected to implement a recapitalization of FC-GEN (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of FC-GEN (not including in the securities
Beneficially Owned by such Person any securities acquired directly from the
Company or its Affiliates) representing 50% or more of the combined voting power
of the Company’s or FC-GEN’s then outstanding securities; or

(3) the equity holders of FC-GEN approve a plan of complete liquidation or
dissolution of FC-GEN or there is consummated an agreement for the sale or
disposition by FC-GEN of all or substantially all of FC-GEN’s assets, other than
(i) a sale or disposition of all or substantially all of FC-GEN’s assets to an
entity, at least fifty percent (50%) of the combined voting power of the voting
securities of which are owned directly or indirectly by direct or indirect
equityholders of the Company and FC-GEN following the completion of such
transaction in substantially the same proportions as their ownership of the
Company and FC-GEN immediately prior to such sale or (ii) a sale or disposition
of all or substantially all of FC-GEN’s assets immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of the entity to which such assets are sold
or disposed or, if such entity is a subsidiary, the ultimate parent thereof.

Notwithstanding the foregoing, (i) a Change in Control of FC-GEN shall not be
deemed to have occurred by virtue of the consummation of any transaction or
series of integrated transactions immediately following which the holders of
Common Stock and equity securities of FC-GEN (other than the Company)
immediately prior to such transaction or series of transactions continue to have
substantially the same direct or indirect proportionate ownership in an entity
which, directly or indirectly, owns all or substantially all of the assets of
FC-GEN immediately following such transaction or series of transactions and (ii)
direct or indirect acquisition of additional equity interest in FC-Gen by the
Company shall not result in a Change in Control.





3

--------------------------------------------------------------------------------

 



(p)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(q)  “Committee” means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of an “outside
director” within the meaning of Section 162(m) of the Code (but only to the
extent necessary and desirable to maintain qualification of Awards as
“performance-based compensation” under Section 162(m) of the Code), a
“non-employee director” within the meaning of Rule 16b-3 under the Exchange Act
and any other qualifications required by the applicable stock exchange on which
the Common Stock is traded. If at any time or to any extent the Board shall not
administer the Plan, then the functions of the Administrator specified in the
Plan shall be exercised by the Committee. Except as otherwise provided in the
Certificate of Incorporation or Bylaws of the Company, any action of the
Committee with respect to the administration of the Plan shall be taken by a
majority vote at a meeting at which a quorum is duly constituted or unanimous
written consent of the Committee’s members.

(r)  “Common Stock” means the Class A common stock, par value $0.001 per share,
of the Company.

(s)  “Company” means Genesis Healthcare, Inc., a Delaware corporation (or any
successor company, except as the term “Company” is used in the definition of
“Change in Control” above).

(t)  “Covered Employee” has the meaning ascribed to the term “covered employee”
set forth in Section 162(m) of the Code.

(u)  “Disability” means, with respect to any Participant, that such Participant
(i) as determined by the Administrator in its sole discretion, is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or an Affiliate
thereof.

(v)  “Eligible Recipient” means an employee, director, independent contractor or
consultant of the Company or any Affiliate of the Company who has been selected
as an eligible participant by the Administrator; provided,  however, to the
extent required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, an Eligible Recipient of an Option or a Stock Appreciation
Right means an employee, non-employee director, independent contractor or
consultant of the Company or any Affiliate of the Company with respect to whom
the Company is an “eligible issuer of service recipient stock” within the
meaning of Section 409A of the Code.

(w) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(x)  “Exercise Price” means, with respect to any Option, the per share price at
which a holder of such Option may purchase Shares issuable upon exercise of such
Award, and, with respect to a Share Appreciation Right, the base price per share
of such Share Appreciation Right, which, with respect to Options and Share
Appreciation Rights, in any event will not be less than one hundred percent
(100%) of the Fair Market Value of a related share of Common Stock on the date
of grant.

(y)  “Fair Market Value” of a share of Common Stock or another security as of a
particular date shall mean the fair market value as determined by the
Administrator in its sole discretion; provided,  however, (i) if the Common
Stock or other security is admitted to trading on a national securities
exchange, the fair market value on any date shall be the closing sale price
reported on such date, or if no shares were traded on such date, on the last
preceding date for which there was a sale of a share of Common Stock on such
exchange, or (ii) if the Common Stock or other security is then traded in an
over-the-counter market, the fair market value on any date shall be the average
of the closing bid and asked prices for such share in such over-the-counter
market for the last preceding date on which there was a sale of such share in
such market.





4

--------------------------------------------------------------------------------

 



(z)  “FC-GEN” means FC-GEN Operations Investment LLC, a Delaware Limited
Liability Company.

(aa) “Initial Effective Date” has the meaning set forth in Section 19 hereof.

(bb) “ISO” means an Option intended to be and designated as an incentive stock
option within the meaning of Section 422 of the Code.

(cc) “Nonqualified Stock Option” shall mean an Option that is not designated as
an ISO.

(dd) “Option” means an option to purchase shares of Common Stock granted
pursuant to Section 7 hereof.  The term “Option” as used in the Plan includes
the terms “Nonqualified Stock Option” and “ISO.”

(ee) “Other Share-Based Award” means a right or other interest granted pursuant
to Section 10 hereof that may be denominated or payable in, valued in whole or
in part by reference to, or otherwise based on or related to, the Common Stock,
including, but not limited to, unrestricted Shares, restricted stock units,
dividend equivalents or performance units, each of which may be subject to the
attainment of Performance Goals or a period of continued employment or other
terms or conditions as permitted under the Plan.

(ff) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Awards, and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.

(gg) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including one or more of operating income, net
operating income, earnings before or after taxes, earnings before or after
interest, depreciation, amortization, adjusted EBITDA, economic earnings, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items), (ii) pre-tax income or after-tax income, (iii) earnings per
share (basic or diluted), (iv) operating profit, (v) revenue, revenue growth or
rate of revenue growth, (vi) return on assets (gross or net), return on
investment, return on capital, or return on equity, (vii) returns on sales or
revenues, (viii) operating expenses, (ix) share price appreciation, (x) cash
flow, cash flow per share, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital, (xi) implementation or completion of critical
projects or processes, (xii) cumulative earnings per share growth, (xiii)
operating margin or profit margin, (xiv) cost targets, reductions and savings,
productivity and efficiencies, (xv) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, quality of patient care, employee
satisfaction, human resources management, supervision of litigation, information
technology, and goals relating to acquisitions, divestitures, joint ventures and
similar transactions, and budget comparisons, (xvi) personal professional
objectives, including any of the foregoing performance goals, the implementation
of policies and plans, the negotiation of transactions, the development of long
term business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions, (xvii) any
combination of, or a specified increase in, any of the foregoing, (xviii)
economic value created, and (xix) share price or total shareholder
return.  Where applicable, the Performance Goals may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company or any Affiliate thereof, or a division or
strategic business unit of the Company or any Affiliate thereof, or may be
applied to the performance of the Company relative to a market index, a group of
other companies or a combination thereof, all as determined by the Committee.
The Performance Goals may include a threshold level of performance below which
no payment shall be made (or no vesting shall occur), levels of performance at
which specified payments shall be made (or specified vesting shall occur), and a
maximum level of performance above which no additional payment shall be made (or
at which full vesting shall occur). Each of the foregoing Performance Goals
shall be determined in accordance with generally accepted accounting principles
(to the extent applicable) and shall be subject to certification by the
Committee; provided, that, to the extent permitted by Section 162(m) of the Code
to the extent applicable, the Committee shall make equitable adjustments to the
Performance Goals in recognition of unusual or non-recurring events affecting
the Company or any Affiliate thereof or the financial statements of the Company
or any Affiliate thereof, in response to changes in Applicable Laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.  Notwithstanding the foregoing, the





5

--------------------------------------------------------------------------------

 



Committee shall take any actions pursuant to this paragraph to the extent
necessary and desirable to maintain qualification of Awards as performance-based
compensation under Section 162(m) of the Code.

(hh) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any Subsidiary thereof, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any Subsidiary thereof, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of shares of the Company.

(ii) “Plan” means this Amended and Restated 2015 Omnibus Equity Incentive Plan.

(jj) “Restricted Shares” means Shares granted pursuant to Section 9 below
subject to certain restrictions that lapse at the end of a specified period (or
periods) and/or upon attainment of specified performance objectives.

(kk) “Restricted Stock Unit” means the right granted pursuant to Section 9
hereof to receive a Share at the end of a specified restricted period (or
periods) of time and/or upon attainment of specified performance objectives.

(ll) “Shares” means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
amalgamation, consolidation or other reorganization) security.

(mm) “Share Appreciation Right” means the right pursuant to an Award granted
under Section 8 below to receive an amount equal to the excess, if any, of
(i) the aggregate Exercise Price, as of the date such Award or portion thereof
is surrendered, of the Shares covered by such Award or such portion thereof,
over (ii) the aggregate Exercise Price of such Award or such portion thereof.

(nn) “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person. An entity shall be deemed a Subsidiary of
the Company for purposes of this definition only for such periods as the
requisite ownership or control relationship is maintained.

Section 3.  Administration.

(a)  The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
Awards as performance-based compensation under Section 162(m) of the Code) and,
to the extent applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”).

(b)  Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

(1) to select those Eligible Recipients who shall be Participants;

(2)  to determine whether and to what extent Options, Share Appreciation Rights,
Restricted Shares, Restricted Stock Units, Cash Awards, Other Share-Based Awards
or a combination of any of the foregoing, are to be granted hereunder to
Participants;

(3)  to determine the number of Shares to be covered by each Award granted
hereunder;

(4)  to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to,
(i) the restrictions applicable to Restricted Shares or Restricted Stock Units
and the conditions under which restrictions applicable to such Restricted Shares
or Restricted Stock Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Award, (iv) the vesting
schedule applicable to each Award, (v) the number of Shares or amount of cash or
other





6

--------------------------------------------------------------------------------

 



property subject to each Award and (vi) subject to the requirements of
Section 409A of the Code (to the extent applicable), any amendments to the terms
and conditions of outstanding Awards, including, but not limited to, extending
the exercise period of such Awards and accelerating the vesting schedule of such
Awards);

(5)  to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;

(6)  to determine the Fair Market Value in accordance with the terms of the
Plan;

(7)  to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;

(8)  to adopt, alter and repeal such administrative rules, regulations,
guidelines and practices governing the Plan as it shall from time to time deem
advisable;

(9)  to construe and interpret the terms and provisions of, and supply or
correct omissions in, the Plan and any Award issued under the Plan (and any
Award Agreement relating thereto), and to otherwise supervise the administration
of the Plan and to exercise all powers and authorities either specifically
granted under the Plan or necessary and advisable in the administration of the
Plan; and

(10) to prescribe, amend and rescind rules and regulations relating to sub-plans
established for the purpose of satisfying applicable foreign laws or for
qualifying for favorable tax treatment under applicable foreign laws, which
rules and regulations may be set forth in an appendix or appendixes to the Plan.

(c) Subject to Section 5, neither the Board nor the Committee shall have the
authority to reprice or cancel and regrant any Award at a lower exercise, base
or purchase price or cancel any Award with an exercise, base or purchase price
in exchange for cash, property or other Awards without first obtaining the
approval of the Company’s shareholders. 

(d) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

Section 4.  Shares Reserved for Issuance Under the Plan.

(a) Subject to Section 5 hereof, the number of Shares of Common Stock that are
reserved and available for issuance pursuant to Awards granted under the Plan
shall be equal to the sum of (i) 22,200,000 Shares,  (ii) the number of shares
of Common Stock reserved for issuance, but with respect to which awards had not
been made as of the Initial Effective Date under the Amended and Restated
Skilled Healthcare Group, Inc. 2007 Incentive Award Plan (the “Prior Plan”), and
(iii) the number of shares of Common Stock subject to awards outstanding on the
Initial Effective Date under the Prior Plan, which, in each case, are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires without a distribution of shares to the Participant.  Notwithstanding
the foregoing, shares of Common Stock surrendered or withheld under the Prior
Plan as payment of either the exercise price of an award (including shares of
Common Stock otherwise underlying an award of a share appreciation right that
are retained by the Company to account for the exercise price of such share
appreciation right) and/or withholding taxes in respect of an award shall not be
reserved for issuance under the Plan. As of the Initial Effective Date, no
further awards shall be made under the Prior Plan.

(b) Notwithstanding anything in this Plan to the contrary, and subject to the
adjustment as provided by Section 5, from and after such time as the Plan is
subject to 162(m) of the Code:





7

--------------------------------------------------------------------------------

 



(1) No individual (including an individual who is likely to be a Covered
Employee) will be granted Options or Share Appreciation rights in in excess of
2,000,000 Shares during any single fiscal year.

(2) No individual (including an individual who is likely to be a Covered
employee) will be granted Restricted Shares, Restricted Stock Units or Other
Share-Based Awards in excess of 1,000,000 Shares during any single fiscal year.

(3) The maximum Cash Award that any Covered Employee may receive with respect to
a Cash Award in respect of any annual performance period is $2,500,000 and for
any other performance period, such amount multiplied by a fraction, the
numerator of which is the number of months in the performance period and the
denominator of which is twelve.

(4) The maximum number of Shares subject to Awards granted during a single
fiscal year to any non-employee director, when aggregated with such non-employee
director’s cash fees with respect to the fiscal year, shall not exceed $860,000
in total value (calculating the value of any such Awards based on the grant date
Fair Market Value of such Awards for financial reporting purposes.  The
foregoing limit shall be increased to $1,220,000 for any non-employee director
who serves as Chairman of the Board.

(c) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Notwithstanding the foregoing,
Shares surrendered or withheld as payment of either the Exercise Price of an
Award (including Shares otherwise underlying an Award of a Share Appreciation
Right that are retained by the Company to account for the Exercise Price of such
Share Appreciation Right) and/or withholding taxes in respect of an Award shall
no longer be available for grant under the Plan.  In addition, (i) to the extent
an Award is denominated in shares of Common Stock, but paid or settled in cash,
the number of shares of Common Stock with respect to which such payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (ii) shares of Common Stock underlying Awards that can only be settled
in cash shall not be counted against the aggregate number of shares of Common
Stock available for Awards under the Plan.

(d) No more than 8,500,000 Shares shall be issued pursuant to the exercise of
ISOs. 

Section 5.  Equitable Adjustments.

In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made in (i) the aggregate number of shares of
Common Stock reserved for issuance under the Plan pursuant to Section 4 and the
maximum number of Shares that may be subject to Awards granted to any
Participant in any calendar or fiscal year, (ii) the kind, number of securities
subject to, and Exercise Price subject to outstanding Options and Share
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of Shares or other securities or the amount of cash or amount or
type of other property subject to outstanding Restricted Shares, Restricted
Stock Units or Other Share-Based Awards granted under the Plan; provided,
 however, that any fractional shares resulting from the adjustment shall be
eliminated. Such other equitable substitutions or adjustments shall be made as
may be determined by the Administrator, in its sole discretion. Without limiting
the generality of the foregoing, in connection with a Change in Capitalization,
the Administrator may provide, in its sole discretion, but subject in all events
to the requirements of Section 409A of the Code, for the cancellation of any
outstanding Award granted hereunder in exchange for payment in cash or other
property having an aggregate Fair Market Value of the Shares covered by such
Award, reduced by the aggregate Exercise Price or purchase price thereof, if
any; provided,  however, that if the Exercise Price or purchase price of any
outstanding Award is equal to or greater than the Fair Market Value of the
shares of Common Stock, cash or other property covered by such Award, the Board
may cancel such Award without the payment of any consideration to the
Participant.  Further, without limiting the generality of the foregoing, with
respect to Awards subject to foreign laws, adjustments made hereunder shall be
made in compliance with applicable requirements.  Except to the extent
determined by the Administrator, any adjustments to ISOs under this Section 5
shall be made only to the extent not constituting a “modification” within the
meaning of Section 424(h)(3) of the Code.  The Administrator’s determinations
pursuant to this Section 5 shall be final, binding and conclusive.





8

--------------------------------------------------------------------------------

 



Section 6.  Eligibility.

Subject to Section 4, the Participants under the Plan shall be selected from
time to time by the Administrator, in its sole discretion, from those
individuals that qualify as Eligible Recipients.

Section 7.  Options.

(a) General.  Options granted under the Plan shall be designated as Nonqualified
Stock Options or ISOs.  Each Participant who is granted an Option shall enter
into an Award Agreement with the Company, containing such terms and conditions
as the Administrator shall determine, in its sole discretion, which Award
Agreement shall set forth, among other things, the Exercise Price of the Option,
the term of the Option and provisions regarding exercisability of the Option,
and whether the Option is intended to be an ISO or a Nonqualified Stock Option
(and in the event the Award Agreement has no such designation, the Option shall
be a Nonqualified Stock Option).  The provisions of each Option need not be the
same with respect to each Participant.  More than one Option may be granted to
the same Participant and be outstanding concurrently hereunder. Options granted
under the Plan shall be subject to the terms and conditions set forth in this
Section 7 and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable and set forth in the applicable Award Agreement.

(b) Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, but in no event shall the exercise price of an Option be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date of grant.

(c) Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten (10) years after
the date such Option is granted. Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate.

(d) Exercisability. Each Option shall be exercisable at such time or times and
subject to such terms and conditions, including the attainment of
pre-established performance goals, as shall be determined by the Administrator
in the applicable Award Agreement. The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.

(e) Method of Exercise. Options may be exercised in whole or in part by giving
written notice of exercise to the Company specifying the number of whole Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by Applicable Laws or (iv) any combination of the
foregoing.

(f) ISOs. The terms and conditions of ISOs granted hereunder shall be subject to
the provisions of Section 422 of the Code and the terms, conditions, limitations
and administrative procedures established by the Administrator from time to time
in accordance with the Plan.  At the discretion of the Administrator, ISOs may
be granted only to an employee of the Company, its “parent corporation” (as such
term is defined in Section 424(e) of the Code) or a Subsidiary.

(1) ISO Grants to 10% Stockholders.  Notwithstanding anything to the contrary in
the Plan, if an ISO is granted to a Participant who owns shares representing
more than ten percent (10%) of the voting power of all classes of shares of the
Company, its “parent corporation” (as such term is defined in Section 424(e) of





9

--------------------------------------------------------------------------------

 



the Code) or a Subsidiary, the term of the ISO shall not exceed five (5) years
from the time of grant of such ISO and the Exercise Price shall be at least one
hundred and ten percent (110%) of the Fair Market Value of the Shares on the
date of grant.

(2) $100,000 Per Year Limitation For ISOs.  To the extent the aggregate Fair
Market Value (determined on the date of grant) of the Shares for which ISOs are
exercisable for the first time by any Participant during any calendar year
(under all plans of the Company) exceeds $100,000, such excess ISOs shall be
treated as Nonqualified Stock Options.

(3) Disqualifying Dispositions.  Each Participant awarded an ISO under the Plan
shall notify the Company in writing immediately after the date he or she makes a
“disqualifying disposition” of any Share acquired pursuant to the exercise of
such ISO.  A “disqualifying disposition” is any disposition (including any sale)
of such Shares before the later of (i) two years after the date of grant of the
ISO and (ii) one year after the date the Participant acquired the Shares by
exercising the ISO.  The Company may, if determined by the Administrator and in
accordance with procedures established by it, retain possession of any Shares
acquired pursuant to the exercise of an ISO as agent for the applicable
Participant until the end of the period described in the preceding sentence,
subject to complying with any instructions from such Participant as to the sale
of such shares.

(g) Rights as Stockholder. A Participant shall have no rights to dividends,
dividend equivalents or distributions or any other rights of a stockholder with
respect to the Shares subject to an Option until the Participant has given
written notice of the exercise thereof, and has paid in full for such Shares and
has satisfied the requirements of Section 16 hereof.

(h) Termination of Employment or Service.  Unless otherwise provided by the
Committee or in the applicable Award Agreement:

(1) In the event that the employment or service of a Participant with the
Company and all Affiliates thereof (including by reason of the Participant’s
employer ceasing to be an Affiliate of the Company) shall terminate for any
reason other than Cause, Disability, or death, (A) Options granted to such
Participant, to the extent that they are exercisable at the time of such
termination, shall remain exercisable until the date that is ninety (90) days
after such termination, on which date they shall expire, and (B) Options granted
to such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination.  Notwithstanding the foregoing, no Option shall be exercisable
after the expiration of its term.

(2) In the event that the employment or service of a Participant with the
Company and all Affiliates thereof shall terminate on account of the Disability
or death of the Participant, (A) Options granted to such Participant, to the
extent that they were exercisable at the time of such termination, shall remain
exercisable until the date that is six (6) months after such termination, on
which date they shall expire and (B) Options granted to such Participant, to the
extent that they were not exercisable at the time of such termination, shall
expire at the close of business on the date of such termination. Notwithstanding
the foregoing, no Option shall be exercisable after the expiration of its term.

(3) In the event of the termination of a Participant’s employment or service for
Cause, all outstanding Options granted to such Participant shall expire at the
commencement of business on the date of such termination.

(i) Other Change in Employment Status. An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, including
unpaid and un-protected leaves of absence, changes from full-time to part-time
employment, partial Disability or other changes in the employment status of a
Participant, in the discretion of the Administrator.

Section 8.  Share Appreciation Rights.

(a) General. Share Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”). Related Rights may be granted either at or after
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Share
Appreciation Rights shall be made.  Each Participant who is





10

--------------------------------------------------------------------------------

 



granted a Share Appreciation Right shall enter into an Award Agreement with the
Company, containing such terms and conditions as the Administrator shall
determine, in its sole discretion, which Award Agreement shall set forth, among
other things, the number of Shares to be awarded, the Exercise Price per Share,
and all other conditions of Share Appreciation Rights. Notwithstanding the
foregoing, no Related Right may be granted for more Shares than are subject to
the Option to which it relates. The provisions of Share Appreciation Rights need
not be the same with respect to each Participant. Share Appreciation Rights
granted under the Plan shall be subject to the following terms and conditions
set forth in this Section 8 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable, as set forth in the applicable Award Agreement.

(b) Awards; Rights as Stockholder. A Participant shall have no rights to
dividends or any other rights of a stockholder with respect to the shares of
Common Stock, if any, subject to a Stock Appreciation Right until the
Participant has given written notice of the exercise thereof and has satisfied
the requirements of Section 16 hereof.

(c) Exercisability.

(1) Share Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.

(2) Share Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 hereof and
this Section 8 of the Plan.

(d) Payment Upon Exercise.

(1) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to the excess of the Fair Market Value as of the date of exercise over the
Exercise Price per share specified in the Free Standing Right multiplied by the
number of Shares in respect of which the Free Standing Right is being exercised.

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of exercise over the Exercise Price specified in the related Option multiplied
by the number of Shares in respect of which the Related Right is being
exercised. Options which have been so surrendered, in whole or in part, shall no
longer be exercisable to the extent the Related Rights have been so exercised.

(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Share Appreciation Right in cash (or in any combination of Shares
and cash).

(e) Termination of Employment or Service.  Unless otherwise provided by the
Committee or in the applicable Award Agreement:

(1) In the event that the employment or service of a Participant with the
Company and all Affiliates thereof (including by reason of the Participant’s
employer ceasing to be an Affiliate of the Company) shall terminate for any
reason other than Cause, Disability, or death, (A) Share Appreciation Rights
granted to such Participant, to the extent that they are exercisable at the time
of such termination, shall remain exercisable until the date that is ninety (90)
days after such termination, on which date they shall expire, and (B) Share
Appreciation Rights granted to such Participant, to the extent that they were
not exercisable at the time of such termination, shall expire at the close of
business on the date of such termination.  Notwithstanding the foregoing, no
Share Appreciation Right shall be exercisable after the expiration of its term.

(2) In the event that the employment or service of a Participant with the
Company and all Affiliates thereof shall terminate on account of the Disability,
or death of the Participant, (A) Share Appreciation Rights granted to such
Participant, to the extent that they were exercisable at the time of such
termination, shall





11

--------------------------------------------------------------------------------

 



remain exercisable until the date that is six (6) months after such termination,
on which date they shall expire and (B) Share Appreciation Rights granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination. Notwithstanding the foregoing, no Share Appreciation Right shall be
exercisable after the expiration of its term.

(3) In the event of the termination of a Participant’s employment or service for
Cause, all outstanding Share Appreciation Rights granted to such Participant
shall expire at the commencement of business on the date of such termination.

(f) Term.

(1) The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten (10) years after
the date such right is granted.

(2) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

(g) Other Change in Employment Status. Share Appreciation Rights shall be
affected, both with regard to vesting schedule and termination, by leaves of
absence, including unpaid and un-protected leaves of absence, changes from
full-time to part-time employment, partial Disability or other changes in the
employment status of a Participant, in the discretion of the Administrator.

Section 9.  Restricted Shares and Restricted Stock Units.

(a) General. Restricted Shares or Restricted Stock Units may be issued either
alone or in addition to other Awards granted under the Plan. The Administrator
shall determine the Eligible Recipients to whom, and the time or times at which,
Restricted Shares or Restricted Stock Units shall be made.  Each Participant who
is granted Restricted Shares or Restricted Stock Units shall enter into an Award
Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its sole discretion, which Award Agreement
shall set forth, among other things, the number of Shares to be awarded; the
price, if any, to be paid by the Participant for the acquisition of Restricted
Shares or Restricted Stock Units; the period of time restrictions, Performance
Goals or other conditions that apply to delivery or vesting of such Awards (the
“Restricted Period”); and all other conditions applicable to the Restricted
Shares and Restricted Stock Units. If the restrictions, Performance Goals or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Shares or Restricted Stock Units, in
accordance with the terms of the grant. The provisions of the Restricted Shares
or Restricted Stock Units need not be the same with respect to each Participant.

(b) Awards and Certificates.  Except as otherwise provided below in Section
9(c), (i) each Participant who is granted an Award of Restricted Shares may, in
the Company’s sole discretion, be issued a share certificate in respect of such
Restricted Shares, and (ii) any such certificate so issued shall be registered
in the name of the Participant, and shall bear an appropriate legend referring
to the terms, conditions and restrictions applicable to any such Award.

The Company may require that the share certificates, if any, evidencing
Restricted Shares granted hereunder be held in the custody of the Company until
the restrictions thereon shall have lapsed, and that, as a condition of any
Award of Restricted Shares, the Participant shall have delivered a share
transfer form, endorsed in blank, relating to the Shares covered by such
Award.  Certificates for shares of unrestricted Common Stock may, in the
Company's sole discretion, be delivered to the Participant only after the
Restricted Period has expired without forfeiture in such Restricted Stock Award.

With respect to Restricted Stock Units to be settled in Shares, at the
expiration of the Restricted Period, share certificates in respect of the shares
of Common Stock underlying such Restricted Stock Units may, in the Company’s
sole discretion, be delivered to the Participant, or his legal representative,
in a number equal to the number of shares of Common stock underlying the
Restricted Stock Units Award.





12

--------------------------------------------------------------------------------

 



Notwithstanding anything in the Plan to the contrary, any Restricted Shares or
Restricted Stock Units to be settled in Shares (at the expiration of the
Restricted Period, and whether before or after any vesting conditions have been
satisfied) may, in the Company’s sole discretion, be issued in uncertificated
form.

Further, notwithstanding anything in the Plan to the contrary, with respect to
Restricted Stock Units, at the expiration of the Restricted Period, Shares, or
cash, as applicable, shall promptly be issued (either in certificated or
uncertificated form) to the Participant, unless otherwise deferred in accordance
with procedures established by the Company in accordance with Section 409A of
the Code, and such issuance or payment shall in any event be made within such
period as is required to avoid the imposition of a tax under Section 409A of the
Code.

(c) Restrictions and Conditions. The Restricted Shares or Restricted Stock Units
granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or, subject to Section 409A
of the Code where applicable, thereafter:

(1) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain Performance Goals, the Participant’s termination
of employment or service with the Company or any Affiliate thereof, or the
Participant’s death or Disability, subject to any requirements of Section 162(m)
of the Code in the case of any Award which is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding the foregoing, upon a Change in Control, the outstanding Awards
shall be subject to Section 13 hereof.

(2) Except as provided in the applicable Award Agreement, the Participant shall
generally have the rights of a stockholder of the Company with respect to
Restricted Shares during the Restricted Period; provided,  however, that
dividends declared during the Restricted Period with respect to an Award that
vests or becomes payable based upon the achievement of Performance Goals, shall
only become payable if (and to the extent) the performance goals of the
underlying Award are achieved. Except as provided in the applicable Award
Agreement, the Participant shall generally not have the rights of a stockholder
with respect to Shares subject to Restricted Stock Units during the Restricted
Period; provided,  however, that, subject to Section 409A of the Code, an amount
equal to dividends declared during the Restricted Period with respect to the
number of Shares covered by Restricted Stock Units or Restricted Shares that
vest upon the achievement of Performance Goals shall, unless otherwise set forth
in an Award Agreement, be paid to the Participant at the time (and to the
extent) Shares in respect of the related Restricted Stock Units are delivered to
the Participant or the Restricted Period with respect to the Restricted Shares
that vest upon the achievement of Performance Goals expires, provided that the
Participant is then providing services to the Company. Certificates for Shares
of unrestricted Common Stock may, in the Company’s sole discretion, be delivered
to the Participant only after the Restricted Period has expired without
forfeiture in respect of such Restricted Shares or Restricted Stock Units,
except as the Administrator, in its sole discretion, shall otherwise determine.

(3) The rights of Participants granted Restricted Shares or Restricted Stock
Units upon termination of employment or service as a director, independent
contractor or consultant to the Company or to any Affiliate thereof terminates
for any reason during the Restricted Period shall be set forth in the Award
Agreement.

(d) Form of Settlement.  The Administrator reserves the right in its sole
discretion to provide (either at or after the grant thereof) that any Restricted
Stock Unit represent the right to receive the amount of cash per unit that is
determined by the Administrator in connection with the Award.

Section 10. Other Share-Based Awards.

Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, including but not limited to dividend equivalents, may
be granted either alone or in addition to other Awards (other than in connection
with Options or Share Appreciation Rights) under the Plan. Any dividend or
dividend equivalent awarded hereunder shall be subject to the same restrictions,
conditions and risks of forfeiture as the underlying Award.  Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to





13

--------------------------------------------------------------------------------

 



determine the individuals to whom and the time or times at which such Other
Share-Based Awards shall be granted.  Each Participant who is granted an Other
Share-Based Award shall enter into an Award Agreement with the Company,
containing such terms and conditions as the Administrator shall determine, in
its sole discretion, which Award Agreement shall set forth, among other things,
the number of shares of Common Stock to be granted pursuant to such Other
Share-Based Awards, or the manner in which such Other Share-Based Awards shall
be settled (e.g., in shares of Common Stock, cash or other property), or the
conditions to the vesting and/or payment or settlement of such Other Share-Based
Awards (which may include, but not be limited to, achievement of performance
criteria) and all other terms and conditions of such Other Share-Based Awards.

Section 11. Cash Awards.

The Administrator may grant Awards that are denominated in, or payable to
Participants solely in, cash, as deemed by the Administrator to be consistent
with the purposes of the Plan, and, such Cash Awards shall be subject to the
terms, conditions, restrictions and limitations determined by the Administrator,
in its sole discretion, from time to time.  Awards granted pursuant to this
Section 11 may be granted with value and payment contingent upon the achievement
of Performance Goals. 

Section 12. Special Provisions Regarding Certain Awards.

The Administrator may make Awards hereunder to Covered Employees (or to
individuals whom the Administrator believes may become Covered Employees) that
are intended to qualify as performance-based compensation under Section 162(m)
of the Code. The exercisability and/or payment of such Awards may, to the extent
required to qualify as performance-based compensation under Section 162(m) of
the Code, be subject to the achievement of performance criteria based upon one
or more Performance Goals and to certification of such achievement in writing by
the Committee. The Committee may in its discretion reduce the amount of such
Awards that would otherwise become exercisable and/or payable upon achievement
of such Performance Goals and the certification in writing of such achievement,
but may not increase such amounts. Any such Performance Goals shall be
established in writing by the Committee not later than the time period
prescribed under Section 162(m) of the Code and the regulations thereunder.
Notwithstanding anything set forth in the Plan to contrary, all provisions of
such Awards which are intended to qualify as performance-based compensation
under Section 162(m) of the Code shall be construed in a manner to so comply.

Section 13. Change in Control.

In the event that a Change in Control occurs, then:

(a) the restrictions (including exercise restrictions), deferral limitations,
payment conditions and forfeiture conditions applicable to an Award granted
under the Plan shall lapse and such Awards shall be deemed fully vested;

(b) notwithstanding the foregoing, (i) any Award subject to performance
conditions which are tied to a price of a share of Common Stock will only vest
to the extent performance conditions are met as of the date of the Change in
Control as if the date of the Change in Control was the last date of the
performance period, and (ii) any Award subject to performance conditions which
are not determined by reference to the price of a share of Common Stock will
only vest to the extent performance conditions are on track to be met based on
the performance through the date of the Change in Control, as determined in the
sole discretion of the Administrator.

The Administrator shall have discretion to provide that all Options and/or Share
Appreciation Rights outstanding immediately prior to such Change in Control
shall expire on the effective date of such Change in Control.

Section 14. Amendment and Termination.

The Board may amend, alter or terminate the Plan, but no amendment, alteration
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company’s
stockholders for any amendment that would require such approval in order to
satisfy the requirements of Section





14

--------------------------------------------------------------------------------

 



162(m) of the Code, any rules of the stock exchange on which the Common Stock is
traded or other Applicable Law. The Administrator may amend the terms of any
Award theretofore granted, prospectively or retroactively, but, subject to
Section 5 of the Plan and the immediately preceding sentence, no such amendment
shall materially impair the rights of any Participant without his or her
consent.

Section 15. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 16. Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, an amount up to the maximum statutory tax
rates in the Participant’s applicable jurisdiction(s) with respect to the
Award.  The obligations of the Company under the Plan shall be conditional on
the making of such payments or arrangements, and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant.  Whenever cash is to be
paid pursuant to an Award, the Company shall have the right to deduct therefrom
an amount sufficient to satisfy any applicable withholding tax requirements
related thereto.  Whenever Shares or property other than cash are to be
delivered pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
related taxes to be withheld and applied to the tax obligations; provided, that,
with the approval of the Administrator, a Participant may satisfy the foregoing
requirement by either (i) electing to have the Company withhold from delivery of
Shares or other property, as applicable, or (ii) by delivering already owned
unrestricted shares of Common Stock, in each case, having a value not exceeding
the applicable taxes to be withheld and applied to the tax obligations.  Such
already owned and unrestricted shares of Common Stock shall be valued at their
Fair Market Value on the date on which the amount of tax to be withheld is
determined and any fractional share amounts resulting therefrom shall be settled
in cash.  Such an election may be made with respect to all or any portion of the
Shares to be delivered pursuant to an award.  The Company may also use any other
method of obtaining the necessary payment or proceeds, as permitted by law, to
satisfy its withholding obligation with respect to any Award.

Section 17. Transfer of Awards.

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator. Any purported Transfer of an Award or any
economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of such
Shares or other property underlying such Award. Unless otherwise determined by
the Administrator in accordance with the provisions of the immediately preceding
sentence, an Option or a Share Appreciation Right may be exercised, during the
lifetime of the Participant, only by the Participant or, during any period
during which the Participant is under a legal Disability, by the Participant’s
guardian or legal representative.

Section 18. Continued Employment.

Neither the adoption of the Plan nor the grant of an Award shall confer upon any
Eligible Recipient any right to continued employment or service with the Company
or any Affiliate thereof, as the case may be, nor shall it interfere in any way
with the right of the Company or any Affiliate thereof to terminate the
employment or service of any of its Eligible Recipients at any time.





15

--------------------------------------------------------------------------------

 



Section 19. Effective Date.

The Plan was initially adopted by the Board on March 24, 2015 and became
effective on June 3, 2015 (the “Initial Effective Date”), the date that the
Company’s stockholders approved the Plan.  The Board adopted the amended and
restated Plan on March 8, 2017 (the “Amended Effective Date”) and this amendment
and restatement of the Plan will become effective upon (and subject to) approval
by the Company’s stockholders at the Company’s 2017 Annual Meeting of
Stockholders.

Section 20. Electronic Signature.

Participant’s electronic signature of an Award Agreement shall have the same
validity and effect as a signature affixed by hand.

Section 21. Term of Plan.

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Amended Effective Date, but Awards theretofore granted may extend beyond
that date. 

Section 22. Securities Matters and Regulations.

(a) Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Shares with respect to any Award granted under the
Plan shall be subject to all Applicable Laws, rules and regulations, including
all applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Administrator. The Administrator may require, as a condition of the issuance
and delivery of certificates evidencing shares of Common Stock pursuant to the
terms hereof, that the recipient of such shares make such agreements and
representations, and that such certificates bear such legends, as the
Administrator, in its sole discretion, deems necessary or advisable. 

(b) Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Shares is required by any securities exchange or under any state or federal law,
or the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the grant of an Award or the
issuance of Shares, no such Award shall be granted or payment made or Shares
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Administrator.

(c) In the event that the disposition of Shares acquired pursuant to the Plan is
not covered by a then current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Shares shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Administrator may require a Participant
receiving Common Stock pursuant to the Plan, as a condition precedent to receipt
of such Common Stock, to represent to the Company in writing that the Common
Stock acquired by such Participant is acquired for investment only and not with
a view to distribution.

Section 23. Section 409A of the Code.

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company and its
Affiliates for purposes of the Plan and no payment shall be due to the
Participant under the Plan or any Award until the Participant would be
considered to have incurred a “separation from service” from the Company and its
Affiliates within the meaning of Section 409A of the Code. Any payments
described in the Plan that are due within the “short term deferral period” as
defined in Section 409A of the Code shall not be treated as deferred
compensation unless Applicable Law requires otherwise. Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards (or any other amounts
payable under any plan, program or arrangement of the Company or any of its
Affiliates) are payable upon a separation from service and such payment would
result in the imposition of any individual tax and penalty interest charges
imposed under Section 409A of the Code, the settlement and





16

--------------------------------------------------------------------------------

 



payment of such awards (or other amounts) shall instead be made on the first
business day after the date that is six (6) months following such separation
from service (or death, if earlier). Each amount to be paid or benefit to be
provided under this Plan shall be construed as a separate identified payment for
purposes of Section 409A of the Code.  The Company makes no representation that
any or all of the payments or benefits described in this Plan will be exempt
from or comply with Section 409A of the Code and makes no undertaking to
preclude Section 409A of the Code from applying to any such payment. The
Participant shall be solely responsible for the payment of any taxes and
penalties incurred under Section 409A. For purposes of a deferral of
compensation under the Plan, in applying Treasury Regulation §1.414(c)-2 for
purposes of determining trades or businesses (whether or not incorporated) that
are under common control for purposes of section 414(c) of the Code, the
language “at least 20 percent” shall be used instead of “at least 80 percent” at
each place it appears in Treasury Regulation §1.414(c)-2. 

Section 24. Notification of Election Under Section 83(b) of the Code.

If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within ten (10)
days after filing notice of the election with the Internal Revenue Service.

Section 25. No Fractional Shares.

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan. The Administrator shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.

Section 26. Beneficiary.

A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

Section 27. Paperless Administration.

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

Section 28. Severability.

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

Section 29. Clawback.

Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

Section 30. Governing Law.

The Plan shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to principles of conflicts of law of
such state.

17

--------------------------------------------------------------------------------